ORDER

PER CURIAM.
Brian Brown (“Father”) appeals the judgment ordering him to pay Kristine Barr (“Mother”) $1,136 per month in child support, $5,068 for Mother’s birth expenses, and to submit to random drug testing in connection with his visitation rights as provided in a consent judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).